Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00575-CR

                                   Sakhorn KHAMSIRY,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A08-393
                       Honorable N. Keith Williams, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 4, 2014.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice